The opinion of the court was delivered by
Rowell, J.
The statute provides that “no judgment rendered by a justice, on the merits of a civil cause, within his jurisdiction, shall be reversed by writ of error, certiorari, or any other process.” R. L. s. 826.
*513Section 1420 provides that “ on a judgment rendered by a justice, either by confession or otherwise,” audita “ shall be allowed,” etc.; and it is contended that this section controls the other, and makes audita a proper remedy here.
But these two statutes have been kept on foot ever since the passage of the former as a part of the Judiciary Act of 1797, and they should if they can be construed so as to give them both effect, and this is accomplished on well recognized principles by construing section 1420 to mean, “in cases proper for issuing an audita querelaand these are the very words of section 11 of said Judiciary Act, the 12th section of which was the same as said section 1420. Hence, this judgment being on the merits, if the justice had jurisdiction of the cause, it cannot be reversed by audita; and the question is: Had he jurisdiction?
Jurisdiction is defined to he, the power of a court or a judge to entertain an action, petition, or other proceeding. Rap. & Lawrence’s Law Diet. The Supreme Court of the United States has said that the power to hear and determine a cause is jurisdiction. G Pet. 709. Chief Justice Shaw says, speaking in a criminal case, that to have jurisdiction is, to have power to inquire into the facts, to apply the law, and to declare the punishment. 3 Met. 4G2.
But jurisdiction, in order to be complete, must be of the person, the process, and the subject-matter. Carleton v. Taylor, 50 Vt.; Vaughn v. Congdon, 56 Vt. 111; Bigelow v. Stearns, 19 Johns. 39.
Here was jurisdiction of the person., but it is contended that there was none of the process nor of the subject-matter; and Vaughn v. Congdon is relied upon in support of the first proposition; but it is not in point. There it was held that the justice had no jurisdiction of the process, for that the complaint, being void on its face under the statute, could not be entertained by him, and afforded no authority for issuing a warrant upon it. But here the *514writ was not void on its face nor otherwise, and the justice had power to entertain it, and the officer to serve it.
Here was also jurisdiction of the subject-matter. Power to adjudge concerning the general question involved in an action is jurisdiction of the subject-matter thereof; and it does not depend upon the state of facts disclosed in the particular case, nor upon the existence of a good cause of action in the plaintiff. Hunt v. Hunt, 72 N. Y. 217. This is well illustrated by Groenvelt v. Burwell, 1 Ld. Raym. 454. There the defendants, as censors of a college of physicians, had imposed punishment on the plaintiff for what they adjudged was malpractice by him. He brought his action, to which they pleaded the charter of the college, giving them power to make by-laws for the government of all practitioners of medicine in London, and to overlook them and examine their medicines and prescriptions, and to punish malpractice by fine and imprisonment; and it was held that the defendants had “jurisdiction over the person of the plaintiff, inasmuch as he practised medicine in London,” and over the subject-matter, to wit, “the unskilful administration of physic.”
Howell v. Mills, 56 N. Y. 226, was an action for partition, and it was objected to the jurisdiction of the court below that the petition did not show that the plaintiff was entitled to bring the action, nor state sufficient facts to authorize the court to entertain it; but it was held, that inasmuch as the court had jurisdiction of the parties and the subjectmattei’, error could be corrected only on exceptions properly taken.
In Cromwell v. Hull, 97 N. Y. 209, it was held that such defects were not jurisdictional, and that, the court having jurisdiction of the parties and the subject-matter, relief from an erroneous decree must be sought by appeal. See also, ex parte Bigelow, 113 U. S. 328.
Applying these principles to this case, it is easy of solution. The justice had jurisdiction of the subject-matter of *515the action and the parties, but rendered an erroneous judgment, as the declaration showed that the plaintiff had no cause of action; the only remedy, therefore, that the defendant could have, was by appeal, and that was denied him by statute.
Judgment reversed, demurrer sustained, complaint adjudged insufficient, and judgment for the defendant to recover his costs.